Citation Nr: 1242718	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-40 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for impotence, claimed as a prostate disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated August 2008, the RO denied the Veteran's claim for service connection for hypertension, to include as due to Agent Orange.  A June 2009 rating decision denied service connection for impotence, claimed as a prostate disorder, and for TDIU.  When this case was previously before the Board in October 2011, it was remanded for additional development of the record.

In its October 2011 determination, the Board found new and material evidence had been submitted to reopen claims for service connection for post-traumatic stress disorder (PTSD) and for hand tremors.  Additional development was requested regarding the claims on the merits.  By rating action dated November 2012, the RO granted service connection for PTSD and for impairment of the left ulnar nerve.  Thus, this decision is limited to the issues set forth on the preceding page.

The issues of entitlement to service connection for impotence, claimed as a prostate disorder and for TDIU are REMANDED to the RO.


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's hypertension was present in service or within one year of his discharge from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Duty to Notify

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

By letters dated July 2008 and April 2009, issued prior to the rating decisions on appeal, the RO provided notice to the Veteran regarding what information and evidence were needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  These letters advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, service personnel records, VA medical records, the reports of VA examinations, and the testimony of the Veteran at a hearing before the undersigned.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

A VA examination was conducted, and an opinion regarding the etiology of the Veteran's hypertension has been obtained.  The VA opinion was rendered by a medical professional who clinically evaluated the Veteran, and provided a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the opinion is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war and hypertension becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence supporting the Veteran's claim includes his statements and some of the findings of record.  The service treatment records disclose the Veteran was seen in November 1970 with complaints of pains in the chest.  It was indicated the pain was not related to breathing.  Blood pressure on the separation examination in February 1971 was 140/90.  

VA outpatient treatment records disclose that hypertension was listed as an acute problem in March 2000.  A history of hypertension was noted the following month.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  Other than at separation, the service treatment records are negative for any findings related to elevated blood pressure.  The initial indication of hypertension was in 2000, approximately 29 years following the Veteran's discharge from service.  A VA outpatient treatment note in February 2003 shows the Veteran stated hypertension had been diagnosed for 20 years, and that he had been on medications for it for five years.  

The Veteran was examined by the VA for hypertension in November 2011.  He related he was not sure when he developed hypertension, but thought it was in the 1970's.  He maintained he was not sure when he was placed on medication for it, but thought it was in the 1980's.  The diagnosis was hypertension.  The examiner concluded it was less likely as not that hypertension was caused by or related to service.  He observed that he did not find any documentation of hypertension in service.  

The record is devoid of any complaint or finding relative to hypertension for many years following service.  Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that hypertension was initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of hypertension for so many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

The Board points out the Veteran has provided contradictory information relating to the onset of hypertension.  As noted above, in 2003, he provided a 20-year history of hypertension, but on the most recent VA examination, he claimed it began in the 1970's, but did not list a specific year.  Thus, his assertions regarding the onset of hypertension are not credible.

The Board also acknowledges the assertions of the Veteran that hypertension is related to service.  However, as a lay person, he is not competent to diagnose hypertension, or render an opinion as to its cause or etiology, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact he had hypertension, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The competent medical opinion of record fails to attribute the Veteran's hypertension to service.  

The Veteran has, at times, appeared to attribute hypertension to his exposure to Agent Orange in Korea.  The Board acknowledges the Veteran served in Korea from November 1968 to December 1969.  Even if the Board were to assume he was exposed to Agent Orange, the Board points out that hypertension is not one of the diseases for which service connection may be granted on a presumptive basis.  See 38 C.F.R. § 3.309(e).  The Veteran could establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  No such evidence has been presented in this case.

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of hypertension.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for hypertension.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for hypertension is denied.


REMAND

The Veteran also asserts that service connection is warranted for impotence, claimed as a prostate disorder.  The Board notes that following the November 2011 VA genitourinary examination, the diagnosis was erectile dysfunction.  It was indicated the etiology of erectile dysfunction was vasculogenic, secondary to atherosclerosis with a history of hypertension and tobacco use.  The examiner concluded it was less likely that the Veteran's erectile dysfunction was caused by or secondary to service.  He observed he could not find any documentation of erectile dysfunction in service or thereafter.  He noted the Veteran stated he had psychological factors from service that might cause it.  The examiner added the Veteran had experienced periods of normal sexual activity after service.  He did not find any history of psychologically traumatic events in service, and noted that a vasculogenic etiology was most consistent with the current diagnosis of erectile dysfunction, and would be consistent with the normal aging process.  He found no other entries concerning a prostate disorder.

After the examination summarized above was conducted, the RO granted the Veteran's claim for service connection for PTSD.  In light of the fact there is some indication that psychological factors may be involved in the Veteran's erectile dysfunction, the Board believes additional development of the record is warranted.  Thus, additional development of the record is warranted.  

The issue of entitlement to TDIU is deferred, pending the development requested below.

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA examination to determine the nature and etiology of the Veteran's erectile dysfunction.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not that the Veteran's erectile dysfunction is related to service, to include his service-connected PTSD.  The examiner should state whether the Veteran's service-connected PTSD caused or aggravated (permanently worsened the underlying disorder beyond its normal course) the diagnosed erectile dysfunction.  If aggravation occurred, the examiner should quantify, if possible, the extent to which the disability was aggravated.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

2.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims, including for TDIU, may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


